Citation Nr: 0421872	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.B.


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The 
veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing in Washington, D. 
C. in April 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's most recent VA examination, afforded a QTC 
Medical Services contract examiner, was in August 2001.  At 
the time, the examiner commented that the veteran's PTSD was 
worsening and noted that the veteran reported a history of 
suicide attempts with the last time being in June 2001.  
However, VA treatment records associated with the file do not 
contain the records of the attempted suicide.  Moreover, the 
veteran testified that his symptoms have continued to worsen 
since that time and that he received on going treatment from 
the VA and was scheduled for an appointment in May 2004. 

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and etiology of the veteran's 
disabilities.  38 C.F.R. § 3.159(b)(c)(4) (2003).  

Additionally, the veteran testified that he was unable to 
work due to his PTSD.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
matter of entitlement to TDIU is inextricably intertwined 
with the issue of an increased rating for PTSD on appeal.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should contact the veteran, 
and request that he identify any health 
care provider that treated him for PTSD.  
Based on his response, the AMC should 
attempt to procure copies of all records 
that have not previously been obtained 
from identified treatment sources.  The 
AMC should also secure VA clinical and 
treatment records dated from July 2002 to 
the present as well as any documentation 
pertaining to the veteran's suicide 
attempt in June 2001 including those from 
his PCT therapy from 2001 to present.  
All attempts to secure this evidence must 
be documented in the claims folder.   If, 
after making reasonable efforts to obtain 
named records the AMC is unable to secure 
same, the AMC must notify the veteran and 
(a) identify the specific records the AMC 
is unable to obtain; (b) briefly explain 
the efforts that the AMC made to obtain 
those records; and (c) describe any 
further action to be taken by the AMC 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

3.  After completion of #1-2 above, the 
AMC should schedule the veteran for a VA 
examination for the purpose of 
ascertaining the current nature and 
severity of the veteran's PTSD.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior the 
examination.   The examiner should offer 
an opinion of the extent to which the 
veteran's PTSD interferes with his 
ability to establish and maintain 
relationships as well as any reduction in 
reliability and productivity.  An opinion 
should also be offered as to the extent 
to which the PTSD interferes with the 
veteran's ability to obtain and retain 
gainful employment.  The examiner should 
indicate the veteran's overall 
psychological, social and occupational 
functioning using the GAF scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV) and assign a GAF score that reflects 
the veteran's impairment due to his PTSD.  
The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions.  Any opinion should be 
supported by reference to specific 
medical records on file.    

4.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

5.  After undertaking any other 
development deemed essential, the AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


